Citation Nr: 0118548	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to non-service-connected pension, to include 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

In 1998, the veteran appointed The American Legion (AL) 
national organization as her representative.  In February 
1999, a private attorney submitted a statement on the 
veteran's behalf.  By correspondence dated in March 1999, the 
RO sought clarification of representation.  In April 1999, 
the veteran wrote that she wanted to revoke AL's appointment 
and retain the private attorney to represent her.  By written 
notification dated in April 1999, the RO, referencing the 
February 1999 letter, asked the attorney to clarify his 
representation and told the attorney that until such 
information was received, it would continue to recognized AL 
as the veteran's representative.  The veteran and attorney 
did not respond.  Thereafter, in an undated statement, AL 
acknowledged the veteran's removal of AL as representative.  
In light of the aforementioned development, the record 
indicates that the veteran is without representation.  
However, based upon the veteran's failure to respond and the 
decision rendered below, the Board finds that no action in 
this regard is warranted and that the veteran will not be 
prejudiced by the Board's determination.

On substantive appeal received in February 1999, the veteran 
indicated that she wanted to appear before a member of the 
Board at a hearing held at the RO.  The veteran was scheduled 
to appear at such hearing in March 2001.  The veteran however 
failed to appear.  No additional action in this regard is 
warranted.

In February 2001, the veteran submitted additional evidence 
in support of her claim.  Although the veteran has not waived 
the right to initial RO review, because of the decision 
rendered below, a referral pursuant to 38 C.F.R. § 20.1304(c) 
(2000) is not warranted.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate her claim.

2.  The veteran's low back disability is manifested by 
constant low back pain with radiation to the lower 
extremities.  The disability warrants a 40 percent rating.

3.  The veteran's varicose veins disability is productive of 
mild to moderate varicosities.  The disability warrants a 
noncompensable rating.

4.  The veteran's dysthymia causes feelings of anger, 
anxiety, depression, and hopelessness.  The disability 
warrants a 30 percent rating.

5.  The veteran's nonservice-connected disabilities in 
conjunction with her age, educational, and occupational 
background preclude her from obtaining and retaining 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
non-service-connected pension have been met.  38 U.S.C.A. 
§ 1502(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  
The Board recognizes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case and a supplemental statement 
of the case informing her of the medical evidence necessary 
to substantiate her claim.  VA and non-VA medical reports 
have been obtained, and VA medical examinations have been 
conducted.  The veteran has not identified any outstanding 
medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Background

In April 1998 the RO received the veteran's application for 
entitlement to pension benefits.  On the application, the 
veteran noted that she had received an Associates of Arts 
degree in a nursing assistant program.  However, she was 
currently unemployed and had not worked since February 1998.  
She indicated completion of three years of college.

The veteran's primary disabilities are degenerative disc 
disease rated as 40 percent disabling; dysthymia rated as 10 
percent disabling; and varicose veins rated as noncompensably 
disabling.  The combined disability rating is 50.

The evidence consists of a January 1998 magnetic resonance 
imaging (MRI) scan report from Ohio University Medical 
Center.  The report shows mild disc degeneration from L3-4 to 
L5-S1 with small disc bulges without evidence of compression 
of the dural sac or neural exit foramina.

A February 1998 Statement of Patient's Treatment report shows 
that the veteran received treatment for pain.  The physician 
stated that she was unable to stand or stoop following an 
injury sustained while lifting a patient as a nursing 
assistant.  The veteran was presently and in the foreseeable 
future unable to work.  

VA outpatient treatment reports dated from 1997 to 1998 show 
that in 1997 the veteran participated in group therapy for 
depression.  The assessment was dysthymia.  The reports also 
contain a March 1998 clinical report showing that in November 
1997 the veteran sustained a back injury at work while 
lifting a patient.  The next day, the veteran reported 
experiencing back pain and stiffness which had progressively 
worsened.  It was also reported that the veteran did not 
initially work for a week and then changed jobs to work as a 
maid.  However, because of pain she had not worked since 
February 1998.  The impression was lumbosacral strain.

In April 1998 V.B., M.D., of the VA outpatient clinic, 
reported that the veteran was unable to return to work as a 
nursing assistant, but would be able to return to other 
employment including light duty, alternative work, or 
modified or transitional work.  However, in a May 1998 
Statement of Patient's Treatment, V.A.F., of the VA 
outpatient clinic, reported that the veteran received 
treatment for the management of her medical condition and 
that she was presently and in the foreseeable future unable 
to work.

On VA general medical examination in August 1998, the veteran 
reported that she was 47 years old and unemployed.  She also 
reported that prior to November 1997, she worked as a nursing 
assistant, but since sustaining a back injury from lifting a 
patient she had not been able to work.  The veteran 
complained of constant pain of the low back with radiation to 
the lower extremities.  On physical examination, the veteran 
stated that she could only walk one to two city blocks 
without experiencing a significant amount of pain that 
radiated to her right lower extremity.  The veteran had mild 
to moderate varicose veins located on the posterior aspect of 
the right leg.  No evidence of ulcers or chronic scarring was 
observed.  Examination of the spine showed full range of 
motion although mild discomfort on full flexion was noted.  
On neurological examination, muscle strength was 4/5 
throughout and deep tendon reflexes were normal.  Light touch 
was within normal limits as well.  Pain, temperature, 
vibration and position sense were within normal limits.  On 
psychiatric examination, the veteran appeared alert and 
oriented times three.  She answered questions appropriately 
and her judgment appeared normal.  The diagnosis was 
degenerative disc disease with mild disc degeneration from 
L3-L4 to L5-S1 with small disc bulging.  

A MRI scan report dated in November 1998 shows overall no 
significant abnormality of the lumbar spine.  No change from 
January 1998 was noted.

VA outpatient treatment reports dated in 1998 show continued 
treatment for pain of the lumbar spine and dysthymia.  
Regarding the back, the reports show that the veteran takes 
Darvocet for severe pain and diagnoses of lumbar degenerative 
disc disease with lumbar sprain/strain-improving.  The 
reports also show that the veteran participated in a medical 
transcription training program, but had difficulty attending 
classes because of pain.  For the dysthymic disability, the 
reports show that the veteran complained of being sluggish, 
depressed, lethargic, and having episodes of crying easily.  
However, objective evaluations generally revealed that the 
veteran was well-oriented to 3 spheres although her affect 
showed subjective depression.  She had no psychotic symptoms 
or suicidal or homicidal thought.  The Global Assessment 
Functioning (GAF) scale score was 70.  The veteran took 
Zoloft for her psychiatric disability and the attending 
physician reported concerns of the veteran consumption of 
alcohol with prescribed medication.  

VA outpatient treatment reports dated in 1999 contain a July 
1999 Electromyographic Examination report (EMG) showing 
normal EMG/nerve conduction velocity (NCV) with no electrical 
evidence of right cervical or lumbosacral radiculopathy.  

A VA clinical summary report dated in July 1999 reflects that 
the veteran recalled her history of back pain and that the 
veteran was 48 years old.  On examination, the examiner noted 
full range of motion of the dorsolumbar spine and upon 
communicating with the veteran noted chronic alcohol use.  
The examiner also reported that range of motion on all 
peripheral joints were within normal limits.  Ancillary 
testing revealed that a MRI scan of the spine demonstrated 
usual congenital disc protrusion without effacement of the 
thecal sac or impingement of the nerve root.  EMG and NCV 
studies of the right lower extremity were normal as well.  
The impressions included lumbar muscular spasm/strain without 
evidence of bony or neurologic abnormality and arthralgia not 
otherwise specified without evidence of decreased range of 
motion or serologic conversion of arthritis profile.

On VA psychiatric examination in July 1999, the veteran 
displayed appropriate personal hygiene.  She was alert and 
oriented times three and appeared her stated age.  She was 
mildly guarded but cooperative with intermittent eye contact.  
Her motor movements were within normal limits, speech was 
logical and goal directed, and her behavior during the 
interview was appropriate.  The veteran displayed no 
impulsive behavior.  Her affect was full and her mood was 
mildly anxious and dysphoric.  She admitted to mild chronic 
neuro-vegetative symptoms of depression including anhedonia, 
low self-esteem, and chronic insomnia.  Her concentration was 
intermittent and difficult to assess.  The veteran denied any 
current plans to hurt herself or others and denied any 
classic symptoms of mania.  A history of anxiety peaks was 
noted.  There were no signs or symptoms of a thought 
disorder, auditory or visual hallucination, or delusions.  
The veteran denied a history of obsessions, compulsions, 
rituals, or other classical symptoms of obsessive-compulsive 
disorder.  Her immediate memory was three out of three 
objects at one minute and two out of three objects at three 
minutes.  She gave inappropriate answers to questions 
designed to test formal judgment.  Insight was fair.  

The Axis I diagnosis was: recurrent major depressive episodes 
with mild chronic depression; positive history of anxiety 
peaks with mild agoraphobia- one incident of an anxiety peak 
approximately three days ago but otherwise none since the 
1980's; previous history of alcohol dependence, currently 
described as sporadic (social) drinker over last 10 months 
and positive history of marijuana experimentation in 1960, 
none since then; chronic insomnia; and chronic pain syndrome, 
mild to moderate with medical treatment.  The GAF scale score 
was 60.  

In the summary and discussion section, the examiner noted 
that the GAF of 60 indicated moderate symptoms and moderate 
difficulty in social and occupational functioning.  The 
veteran's chronic pain contributed to her chronic depressive 
symptomatology.  The examiner also reported that when 
attempting to separate the effects of the veteran's substance 
use from the effect of her other mental disorders on her 
present degree of impairment, her social level of drinking 
for the past ten months indicate that this should not be 
considered a significant factor in her present degree of 
impairment.  The GAF was based on her current degree of 
impairment and not her past degree of impairment.  The 
examiner reported that he did not believe that the veteran's 
drinking of about 12 beers a day in the past contributed 
significantly to her degree of impairment, although it 
reflected that she was alleviating some anxiety by self-
medicating with alcohol.  The examiner found that the veteran 
was employable and that she should attempt to seek employment 
if her chronic pain and physical problems could be treated 
adequately to maintain employment.

In January 2001, B.A.M., D.O., of the Pain Management 
Consortium of Ohio, wrote that the veteran's medical and 
psychiatric conditions prohibited employment at that time.  
He stated that predicated upon a reasonable degree of medical 
certainty the ability of the veteran to sustain employment 
was a fantasy at best. 

In February 2001, J.E.C., Ph.D., reported initially seeing 
the veteran in September 2000 and stated that at that time 
the veteran was severely depressed with significant levels of 
paranoia.  She was also struggling with constant pain from an 
industrial injury.  The epidural injections to control pain 
were unsuccessful and the veteran struggled with side effects 
from the failed injections.  The psychologist also reported 
that the veteran had participated in a vocational 
rehabilitation program and had attempted to work after 
completing the program.  The veteran was unable to sustain 
employment because of pain.  In addition to being depressed, 
the veteran had become very discouraged because of failed 
attempts to improve her situation.  She felt that her life 
had stopped and had no hope for the future.  She slept 
approximately 12 hours a day and had given up dressing or 
grooming, except when attending scheduled appointments.  The 
psychologist stated that the veteran's psychological 
condition had so deteriorated that she was unable to overcome 
all of her difficulties.  Her paranoia had increased as well.  
Because of the veteran's chronic pain, dyssomnia, and 
seriously deteriorated psychological condition, she was 
unable to work.  

Law, Regulations, and Analysis

Pension is payable to veterans who have served in the active 
service for ninety days or more during a period of war and 
who are permanently and totally disabled, including from 
nonservice-connected disability not the result of willful 
misconduct.  A veteran shall be considered to be permanently 
and totally disabled if (1) she has any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation (only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person), (2) she is 
unemployable as a result of disability reasonably certain to 
continue through out her life, or (3) she has any disease or 
disorder determined to be of such a nature or extent as to 
justify a determination that the veteran is permanently and 
totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.342.

A finding of total disability is warranted where the person 
experiences any disability which is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 
3.340(a), and § 4.15, which also adds that the total rating 
is based primarily upon the average impairment in earning 
capacity, i.e., the economic or industrial handicap which 
must be overcome.   The average person standard requires 
rating, and then combining, each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.

Where a veteran is unemployable as a result of disability 
reasonably certain to continue through out her life, VA 
regulations provide that total disability ratings may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of disability, provided that, in pertinent part, 
if there is only one such disability, the disability shall be 
rated at 60 percent or more, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  A veteran who is 
considered permanently and totally disabled under these 
criteria warrants a 100 percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16, 4.17. 

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his or her disability(ies), age, occupational background 
and other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes: the Adjudication 
Officer; or where regular schedular standards are met as of 
the date of the rating decision, the rating board.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

As previously noted, in this case, the RO has rated the 
veteran's degenerative disc disease as 40 percent disabling 
and her varicose veins as noncompensably disabling.  Upon 
reviewing the medical evidence associated with those 
disabilities, the Board finds that those ratings are 
appropriate.  

With regard to the veteran's low back disability, the Board 
points out that a 40 percent rating is the maximum percentage 
rating allowable under Diagnostic Codes 5292, 5294, and 5295.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5294, 5295 (2000).  
Additionally, although Diagnostic Code 5293 provides for a 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief, the 
veteran's disability is not productive of the aforementioned 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  While 
the veteran complains of constant pain with radiation, on 
recent examination, range of motion tests were full and EMG 
and NCV studies were normal.  See VA examination reports 
dated in August 1998 and January 2000.  Thus, a higher rating 
for the low back disability is not warranted.  
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's varicose veins disability is appropriately 
rated as noncompensably disabling as well.  Clinical findings 
show that the veteran has mild to moderate varicose veins 
without evidence of ulcers and scarring.  Additionally, there 
is no evidence of intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery so as to warrant a 10 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 
(2000).  The assigned noncompensable rating is appropriate.  

Regarding the veteran's dysthymic disability, the evidence 
demonstrates that the veteran's clinical picture more nearly 
approximates the criteria for a 30 percent evaluation.  Even 
though the veteran exhibits routine behavior, has normal 
conversation, and satisfactorily performs self-care, she has 
symptoms of depression, chronic insomnia, and anxiety.  
Additionally, in February 2001, her psychologist stated that 
her paranoia had increased.  When construing evidence in the 
veteran's favor, the Board finds that the veteran's dysthymic 
disability more nearly approximates the criteria for a 30 
percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9433-9440 (2000).  

However, the veteran's disability picture does not more 
nearly approximate the criteria for a 50 percent rating.  
Clinical findings do not show that the veteran's disability 
is productive of occupational and social impairment with 
reduced productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  Throughout this appeal, examination 
results reflect that the veteran has remained alert and 
oriented x 3 and has had normal speech.  No evidence of a 
thought disorder or impaired judgment has been demonstrated 
either.  Additionally, her GAF has ranged from 60 to 70.  A 
55-60 score indicates moderate difficulty in social, 
occupational, or school functioning, and a GAF between 70 and 
75 reflects lesser impairment.  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV).  Thus, 
when applying the benefit of the doubt rule, a rating of 30 
percent and no higher is warranted.  38 C.F.R. § 4.7.

Based on the aforementioned discussion, the veteran's low 
back disability remains 40 percent disabling and her varicose 
vein disability remains noncompensably disabling.  The 
dysthymic disability has been rated as 30 percent disabling.  
As such, the veteran's combined total rating is 60 percent.  
See 38 C.F.R. § 4.25 (2000).  

In spite of the increase in the veteran's combined total 
rating to 60 percent, the percentage rating requirements for 
pension eligibility still have not been met.  38 C.F.R. 
§§ 4.16, 4.17.  Thus, entitlement to pension benefits based 
on the schedular provisions cannot be granted.  

However, even if the veteran's disability ratings fail to 
meet the disability requirements based on the percentage 
standards of the rating schedule, a permanent and total 
disability rating for pension purposes may still be assigned 
when the veteran is found to be unemployable by reason of 
disabilities, age, occupational background and other related 
factors.  

When applying the benefit-of-the-doubt rule, the evidence 
establishes that the veteran is unemployable by reason of her 
disabilities, age, and occupational background.  The Board 
acknowledges the negative evidence of record that 
demonstrates that the veteran has full range of motion of the 
spine, mild to moderate varicose veins of the lower 
extremities, and moderate impairment due to her dysthymic 
disability.  The medical opinion rendered in July 1999 
asserting that the veteran was employable is also 
acknowledged.  However, when considering the effects of those 
disabilities collectively in conjunction with the medical 
statements submitted from the VA outpatient treatment clinic 
in 1998, stating that the veteran was currently unable to 
work and would be in the foreseeable future, and January and 
February 2001 statements by the veteran's pain management 
counselor and psychiatrist, maintaining that her disabilities 
had increased in severity and that she was unemployable, the 
Board finds that the evidence is in equipoise.  The Board 
also points out that in July 1999 even though the examiner 
found the veteran employable that determination was 
contingent upon her chronic pain and physical problems being 
treated adequately.  It is also noted that in January 2000 
the examiner found that the veteran's impairment was not 
attributable to alcohol consumption.  38 C.F.R. § 3.1(n) 
(2000).  Thus, the Board need not consider any implications 
of willful misconduct.  38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 3.342.

Accordingly, the veteran has demonstrated that her 
disabilities prevent her from obtaining and retaining 
substantially gainful employment.  The appeal is granted.  
38 U.S.C.A. § 1502(a); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.16, 4.17.



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the law and 
regulations pertinent to the disbursement of monetary funds.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

